Citation Nr: 0208446	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  96-39 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a headache 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to February 
1995.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied entitlement to service connection for multiple 
disorders, including those shown on the title page.  The 
veteran perfected an appeal of that decision.

In March 1999, the veteran testified at a videoconference 
hearing which was chaired by the undersigned Board Member.  
This case was the subject of a decision of the Board in April 
1999, at which time issues no longer in appellate status were 
decided and the three issues listed on the first page above 
were remanded to the RO for additional development.  That 
development has been completed to the extent possible, and 
the case returned to the Board for further consideration of 
the veteran's appeal.

Other issue

In April 2000, while this case was in remand status, the 
veteran filed a claim of 
Entitlement to service connection for dental disability, 
specifically to teeth numbers 9, 19 and 30.  In a January 
2002 rating decision, the RO granted service connection for 
dental treatment purposes for teeth 9, 19 and 30.  Service 
connection was denied for tooth number 31, notwithstanding 
the fact that the veteran did not ask for it.  The veteran 
was informed of the RO's decision by letter from the RO dated 
January 28, 2002.  To the Board's knowledge, the veteran has 
not expressed disagreement with that decision, and the matter 
of entitlement to service connection for dental disabilities 
will accordingly not be addressed further in this decision. 


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's bilateral shoulder 
disorder, which has been diagnosed as impingement syndrome, 
is not related to an in-service disease or injury.

2.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's neck disorder, which 
has been assessed as C5-6 abnormality, is not related to an 
in-service disease or injury.

3.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's headaches, which have 
been found to be due to occipital neuralgia, are not related 
to an in-service disease or injury.


CONCLUSION OF LAW

A bilateral shoulder disorder, a neck disorder, and a 
headache disorder were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
bilateral shoulder and neck disability as well as headaches.  
In essence, he contends that each of these disorders had its 
inception in service, and specifically points to a 1989 motor 
vehicle accident.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the three issues on 
appeal.  The Board will then move on to an analysis of these 
issues.   

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  
See, in general, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Board further finds that development of the issues on appeal 
has proceeded in accordance with the law and regulations.  
38 U.S.C.A. § 5103, 5103A (West Supp. 2002); Duty to Assist, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159.

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.159]; Quartuccio v. Principi, No. 
01-997, slip op. at 13 (U.S. Vet. App. June 19, 2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in October 1996, February 1998 and 
June 1999, and instructed him to submit the evidence or to 
provide authorizations for the release of medical records so 
that VA could obtain the evidence on his behalf.  The RO 
provided the veteran a statement of the case in June 1996 and 
supplemental statements of the case in August 1998 and April 
2002.  In those documents the RO informed the veteran of the 
regulatory requirements for establishing service connection, 
and the rationale for determining that the evidence he had 
then submitted did not show that those requirements were met.  
In the April 1999 remand the Board informed the veteran of 
the conflicts in the available evidence, the evidence 
required to resolve those conflicts, and the additional 
evidence needed to substantiate his appeal.  

In conjunction with development required by the Board's April 
1999 remand, the RO sent a detailed letter to the veteran in 
June 1999.  The RO instructed the veteran to submit the 
private medical records documenting the injuries he sustained 
in a January 1989 motor vehicle accident.  The veteran did 
not provide those records.  The veteran's representative has 
reviewed the claims file on multiple occasions, and did not 
indicate that the veteran had any additional evidence to 
submit.  The RO notified the veteran each time his case was 
sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claims.

Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

In a claim for compensation benefits, the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  In this case, there are of record reports of several 
VA examinations, which will be described below.  In 
particular, the Board's April 1999 remand instructed the RO 
to schedule the veteran for a VA examination with emphasis on 
the claimed shoulder, neck and headache disabilities.  The 
requested examination, done by a specialist in neurology, was 
completed in December 1999. 


In requesting the VA neurology examination in November 1999, 
the RO asked the examiner to provide an opinion on the 
etiology of the veteran's reported neck pain and headaches.  
Following the examination, the neurologist stated that the 
cause of the veteran's diagnosed occipital neuralgia is not 
known, and he was unable to provide an opinion on the 
etiology for the disorder.  This conclusion in essence 
satisfies the RO's request.  The Board believes that it would 
be improper to second-guess the VA physician and attempt to 
develop additional nexus evidence in light of the medical 
opinion now of record.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board may not base a decision on its own 
unsubstantiated medical conclusions].  

The RO has obtained the veteran's service medical records and 
the VA and private treatment records he identified.  The RO 
provided him VA examinations in August 1996, April 1998, May 
1998 and again in December 1999.  The reports of the medical 
examinations reflect that the examiners reviewed the 
veteran's medical records, recorded his past medical history, 
noted his current complaints, conducted physical 
examinations, and rendered appropriate diagnoses and 
opinions.  The veteran presented hearing testimony before the 
undersigned in March 1999.  The veteran and his 
representative have been accorded the opportunity to present 
evidence and argument, and have done so.  The veteran has not 
provided the information or authorizations for the release of 
medical records that are necessary to obtain any other 
evidence that is relevant to his appeal.  

The Board concludes that, to the extent possible, all 
relevant data has been obtained for determining the merits of 
the veteran's claims and that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claims.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

Relevant Law and Regulations

Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2001).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2002); Ortiz v. Principi, 274 F.3d 1361, 
1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (as amended by 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001)).  


1.  Entitlement to service connection for a bilateral 
shoulder disorder.

The veteran claims to have a bilateral shoulder disorder 
which was caused by a motor vehicle accident in January 1989.  

For reasons expressed immediately below, the Board has 
concluded that a preponderance of the evidence does not 
demonstrate a current shoulder disability.  Moreover, the 
evidence does not show that the veteran incurred an injury to 
his shoulders during service, or that any claimed shoulder 
disorder etiologically related to an in-service disease or 
injury.  See Hickson, 12 Vet. App. at 253.  The veteran's 
claim is denied on that basis.

Pertinent facts

The veteran's service medical records indicate that he 
incurred injuries to his left arm as a result of a motor 
vehicle accident in January 1989.  [Service connection has 
also been established for a fracture of the left radius, 
laceration and rupture of the left biceps tendon and left 
wrist scar.]  The records do not indicate that he incurred 
any type of shoulder injury in connection with the motor 
vehicle accident, and his service medical records are silent 
for any complaints or clinical findings pertaining to the 
shoulders during his nine years of active duty.  He underwent 
periodic examinations in April 1989, August 1989, April 1990, 
April 1991 and December 1991, when he denied having pain in 
any joint.  No abnormalities were found on examination, with 
the exception of the residuals of the injuries to the left 
arm.

An August 1994 service medical record indicates that the 
veteran was then seeking treatment in order to document his 
disabilities for possible benefits, in that he was being 
considered by the retention review board.  He then registered 
a number of musculoskeletal complaints, but none pertaining 
to the shoulders.  He underwent orthopedic evaluations in 
August and September 1994, during which he did not have any 
complaints pertaining to the shoulders and no shoulder 
abnormalities were found as the result of the evaluations.

The veteran initially claimed entitlement to VA compensation 
benefits in February 1996, approximately one year following 
his separation from service.  He did not then report having 
received any treatment for his claimed disabilities since he 
left service.  

During an August 1996 VA compensation and pension examination 
the veteran complained of shoulder pain, as well as a number 
of other orthopedic problems.  The examiner noted that the 
veteran was very muscular and that he was able to undress and 
dress without difficulty.  When the examiner directed his 
attention to a specific area of the body, the veteran then 
demonstrated what the examiner described as a rather dramatic 
pain behavior, to the point the examiner was unable to 
evaluate the range of motion.  The veteran became 
hypersensitive when palpated, and pulled away complaining of 
pain.  The examiner found, however, that the veteran had very 
well developed muscles, with no evidence of atrophy or 
asymmetry, except for the left forearm.  The examination, 
which included a physical examination and X-ray studies, 
resulted in a diagnosis of multiple musculoskeletal 
complaints without significant objective abnormalities except 
for those listed, which did not include any abnormalities in 
the shoulders.  The examiner included an addendum to the 
report of the examination in which he stated that the veteran 
had called his office following the examination to make sure 
the physician properly documented all of his pain complaints.

The veteran underwent an additional VA medical examination in 
April 1998, when he complained of pain in the shoulders, 
particularly the left, while playing tennis, which he 
apparently did quite frequently.  No objective evidence of a 
shoulder disorder was found on examination, including X-ray 
studies, and the examiner provided a diagnosis of a history 
of an automobile accident and complaints of chronic pain in 
the shoulders.

While being examined by the VA orthopedist in May 1998, the 
veteran reported having pain primarily in the right shoulder.  
The examiner noted that the veteran's multiple complaints of 
musculoskeletal pain, which the veteran described as 
sometimes being the worst possible symptoms a human being 
could withstand, as being purely subjective.  The examiner 
also noted that the veteran moved very slowly, apparently 
with great difficulty, and complained of pain throughout the 
examination.  The examiner would not conduct passive range of 
motion studies of any joint because he did not want the 
veteran to report having been injured by the examination.  On 
performing active range of motion the veteran voluntarily 
stopped movement of the joints, so the examiner found that 
the range of motion was not valid in determining the 
existence of any impairment.  The examiner found no objective 
evidence of an abnormality when examining the shoulders, and 
an X-ray study was again normal.  He also noted that the 
shoulders were very muscular.  Following the examination the 
examiner provided a diagnosis of impingement syndrome in the 
shoulders, etiology unknown.  

In conducting a neurology examination in December 1999 the 
neurologist described the veteran as tall and muscular.  He 
stated that he was unable to bend the veteran's head forward, 
due to "incredible" neck pain, but that the neurological 
examination was otherwise normal except for the left arm.  He 
did not describe any objective evidence of any abnormality, 
other than in the left arm.

Discussion

The Board initially notes, based on the objective medical 
evidence of record, that the veteran has demonstrated a 
pattern of behavior in which he has apparently significantly 
exaggerated claimed symptomatology for the purpose of 
obtaining benefits.  As described above, more than one 
examining physician has commented on the complaints of pain 
extreme voiced by the veteran when examined, which appeared 
to be out of proportion to physical pathology and 
inconsistent with the veteran's muscular development and 
descriptions of his physical activities.  Indeed, the 
December 1999 examiner characterized such complaints of neck 
pain as "incredible".   

Although several post-service physical examination of the 
veteran identified no shoulder pathology, the VA orthopedic 
examination in May 1998 resulted in a diagnosis of 
impingement syndrome of the shoulders.  This diagnosis was 
apparently based on the veteran's complaint of shoulder pain, 
in that the physical examination and X-ray study did not 
reveal any objective evidence of an abnormality pertaining to 
the shoulders.  To the extent that the record contains 
evidence of a diagnosed disability, impingement syndrome of 
the shoulders, such evidence is outweighed by the remaining 
pertinent medical history, both before and after the May 1998 
VA orthopedic examination, which did not identify shoulder 
pathology.   Pain, absent a finding of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   

The Board thus concludes that a preponderance of the medical 
and other evidence of record does not support the proposition 
that the veteran has a shoulder disability for which service 
connection may be granted.  See Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  Accordingly, service 
connection for a bilateral shoulder disability is denied on 
that basis.

The Board has the fundamental authority to decide a claim in 
the alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Even assuming for the sake of argument that the veteran 
presently has a bilateral shoulder disability, there is no 
objective evidence of incurrence of such during service.  The 
veteran's assertions of having suffered shoulder problems 
during service is not supported by any contemporaneous 
evidence, although he specifically sought documentation of 
multiple other musculoskeletal problems.  The Board finds, 
therefore, that his assertions pertaining to a shoulder 
injury during service are not credible.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) [the Board is entitled 
to discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence].

The objective evidence of record, including the veteran's 
service medical records, documents no shoulder injury in 
connection with the in-service motor vehicle accident and no 
complaints of shoulder pain thereafter.  It was only some 
time after service, coincident with his present claim for VA 
benefits, that the veteran claimed that he injured his 
shoulder during service.  Based on the evidence of record, 
the Board concludes that a shoulder injury did not occur 
during service.  

Since neither an in-service injury or a current disability 
exist, the matter of a nexus opinion is rendered moot.  See 
Hickson.  The Board is of course aware that the VA 
orthopedist in May 1998 provided an opinion that use of the 
shoulders in any endeavor could produce or aggravate 
impingement syndrome.  The VA orthopedist further stated that 
because the veteran was in service for nine years, it was 
reasonable to assume that his impingement syndrome was 
service connected.  It seems appropriate to comment on that 
opinion.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that an opinion regarding etiology "should be 
viewed in its full context, and not characterized solely by 
the medical professional's choice of words."  Lee V. Brown, 
10 Vet. App. 336, 339 (1997).  Here, the examiner stated that 
impingement syndrome could be caused by use of the shoulders 
in any endeavor.  In essence, the VA examiner appears to be 
saying that anything the veteran (or anyone else) did in his 
life could cause impingement syndrome.  The Board finds that 
the examiner's leap to conclusion that the shoulder disorder 
therefore was service connected is too speculative to be 
probative of a nexus to service.  See Beausoleil v. Brown, 8 
Vet. App. 459, 465 (1996) [an opinion that is based on 
speculation is not probative of a nexus].  The Board observes 
in passing that the examiner did not link the impingement 
syndrome to the motor vehicle accident in service.  

Thus, the medical evidence as a whole does not reflect a 
nexus between the veteran's current complaints and an injury 
or disease in service.  See Wade v. West, 11 Vet. App. 302 
(1998) [service connection cannot be established in the 
absence of medical evidence of a nexus to service].  

The Board has determined, therefore, that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a bilateral shoulder disorder.  The 
Board finds that the credible and probative evidence of 
record does not indicate that the veteran incurred a shoulder 
injury while in service or that he currently has a bilateral 
shoulder disability.  The benefit sought on appeal is 
accordingly denied.  


2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a headache 
disorder.

For reasons which will be made clear below, the Board will 
address these two issues together.

The veteran claims to have suffered injury to his neck while 
in service, resulting in neck pain and stiffness and 
headaches.  He testified in March 1999 that he injured his 
neck on four separate occasions while in service; the first 
injury occurred when he was lifting weights in 1988, the 
second during the January 1989 motor vehicle accident, the 
third when he was playing tennis, and the fourth when he fell 
off a bicycle and hit a tree.  He stated that these events 
were not documented in his service medical records because 
some of the records were missing, and his physicians did not 
record his complaints because it may have resulted in him 
losing flight status.  He reported, however, that when the 
third and fourth injuries occurred he was taken to the 
hospital by ambulance for medical treatment.  He testified 
that he had headaches during service, for which he took over-
the-counter medication.  He further testified that after 
service he continued to have headaches that were associated 
with his neck pain and stiffness.

Pertinent facts

The veteran's service medical records indicate that in 
November 1988 he was treated for a muscle spasm in the neck 
that occurred when he was lifting weights.  His claim for 
service connection for a neck disorder and headaches is also, 
therefore, supported by medical evidence of the incurrence of 
a related injury in service.  The probative evidence does not 
indicate, however, that the currently diagnosed disorder 
causing neck pain and headaches is related to the in-service 
injury.  Hickson, 12 Vet. App. at 253.

The service medical records disclose that the veteran 
complained of headaches that were associated with sinusitis, 
for which service connection has been established, and 
problems with his eyes.  He denied having headaches or joint 
pain during periodic examinations in April 1989, April 1990, 
April 1991, and December 1991, and physical examinations at 
those times revealed no relevant abnormalities.  When he 
sought medical treatment in August 1994 in order to document 
his disabilities for benefit purposes, he made no reference 
to neck pain or stiffness or headaches.  In September 1994 he 
reported experiencing multiple episodes of cervical muscle 
strain, which usually occurred with sports activities.  
Following an examination the physician did not document any 
abnormalities pertaining to the neck, or provide a diagnosis 
of any disorder of the neck.

In his February 1996 claim for service connection the veteran 
did not report having received any treatment for his neck or 
headaches since his separation from service.  He received 
treatment for headaches associated with sinusitis from the VA 
medical center (MC) in August 1996.

Examination of the cervical spine during the August 1996 VA 
examination revealed no abnormalities, although the veteran 
demonstrated a very dramatic pain response on light touch to 
the area.  The examiner found that the range of motion study 
was not valid because the veteran held the neck very rigid.  
An X-ray study of the cervical spine was normal.  The 
examiner found no objective evidence of disability and 
provided a diagnosis of cervicalgia, which is defined as pain 
in the cervical area.  Stedman's Medical Dictionary 46 (26th 
Ed. 1995).

An August 1996 private medical report shows that the veteran 
then complained of pain in the neck with radiation into the 
left shoulder.  A magnetic resonance image (MRI) of the 
cervical spine revealed disc desiccation with bulging at C5-
C6, which the physician found to be a normal finding for the 
veteran's age.  An evaluation in September 1996, including 
electromyography (EMG) and nerve conduction studies (NCS), 
revealed mild carpal tunnel syndrome in the right upper 
extremity, but no other abnormality.

The veteran submitted a February 1997 report from a private 
orthopedist in which the orthopedist noted the MRI evidence 
of the disc abnormality at C5-C6.  The orthopedist found, 
however, that the pain reported by the veteran was not in the 
area affected by the C5-C6 disc, and that that abnormality 
did not provide the etiology of the veteran's pain complaint.  
The orthopedist was unable to find any cause for the pain.  
The orthopedist also found that although there was an 
abnormality at the C5-C6 disc, such an abnormality occurred 
in about one-third of the population of the veteran's age.

In the April 1998 orthopedic examination the veteran 
complained of constant pain in the posterior neck that was 
aggravated with activity.  He did not demonstrate any pain on 
range of motion of the neck.  An X-ray study of the cervical 
spine was again normal, and the examination resulted in a 
diagnosis of pain symptoms in the posterior neck.

In the April 1998 medical examination he reported having 
daily headaches in the occipital area of the head since the 
motor vehicle accident in January 1989, and having incurred a 
neck injury in the accident.  He also reported having 
headaches with attacks of sinusitis.  The examiner provided 
diagnoses of muscular type headaches in the back of the head, 
and headaches connected with sinusitis.

In the May 1998 orthopedic examination the veteran again 
reported having injured his neck in the January 1989 motor 
vehicle accident, and a long history of neck pain and 
headaches.  He stated that he was unsure of whether his neck 
pain and headaches were caused by the motor vehicle accident, 
or due to wearing a flight helmet.  Motion of the neck was 
limited due to the veteran's voluntary control, which the 
examining orthopedist found to have invalidated the findings.  
The orthopedist was unable to find any neurosensory or 
myotomal neuromuscular deficits, except for the left arm.  He 
found no trigger points, abnormal twitch response, or 
palpable abnormalities in any of the muscles.  The 
orthopedist noted the normal X-ray studies, and provided a 
diagnosis of subjective cervicalgia, without objective 
abnormality clinically or radiographically.

In a March 1999 report a private orthopedist stated that he 
had seen the veteran for his neck pain on two occasions, 
beginning in February 1999.  The orthopedist attributed the 
neck pain, but not the headaches, to the C5-C6 abnormality.  
The veteran reported that the pain resulted from a motor 
vehicle accident in January 1989, and the orthopedist then 
stated that the disorder seemed to have arisen from that 
injury.

Discussion

As noted above in connection with its discussion of the first 
issue on appeal, in order for service connection to be 
granted, there must be demonstrated a current disability; in-
service disease or injury; and a nexus between the two.

With regard to current disability, the veteran presented an 
August 1996 private medical report indicating that he had a 
disc abnormality at C5-6.  The August 1996 private medical 
report was discounted by another private medical report, in 
February 1997, which indicated that the pain reported by the 
veteran could not have come from the C5-6 abnormality.  
Moreover, X-rays done in connection with the May 1988 VA 
orthopedic examination failed to identify the C5-6 
abnormality.  However, a report of S.P.C., M.D. in March 1999 
referred to the C5-6 abnormality. 

In addition, the RO provided the veteran a VA neurology 
examination in December 1999, as the result of which the 
examiner diagnosed the veteran's complaints of neck pain and 
stiffness and occipital headaches as greater occipital 
neuralgia.  The examiner stated that although the neuralgia 
was not documented by any objective findings, in that the 
examination was pertinently normal, many disorders found in 
the practice of neurology were not objectively manifested.  

There are thus of record two completely different diagnoses, 
one musculoskeletal in nature and the other neurological.  It 
appears that the veteran's claimed neck disability may be 
attributable to the C5-6 abnormality, based on the August 
1996 and March 1999 medical reports.  Headaches were 
specifically discounted by S.P.C., M.D. as being associated 
with the C5-6 disk problem. 

With respect to in-service incurrence of disease or injury, 
as an initial matter the Board finds that although the 
veteran was treated for a neck strain during service in 
November 1988, a chronic neck or headache disorder was not 
shown during service.  There is no further reference in his 
service medical records to any complaints pertaining to the 
neck until September 1994.  An examination in September 1994 
did not result in any objective findings pertaining to the 
neck.  In addition, the veteran's complaints of headaches 
were associated by health care providers with sinusitis, for 
which service connection has been established, or eye 
problems.  

The veteran has stated that he experienced neck pain and 
headaches since the motor vehicle accident in January 1989.  
His service medical records document the extensive treatment 
that he received for the left arm, but do not indicate that 
he incurred an injury to the neck as a result of the 
accident.  He was asked to submit the records of treatment 
from the private hospital that treated him immediately 
following the accident, but did not do so.

It is the Board's responsibility to assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Although the veteran stated that he did not 
report neck pain and headaches during service because he 
feared losing his flight status, his service medical records 
indicate that he in fact reported and received regular 
treatment for other problems.  He claims to have injured his 
neck on two occasions that required him to be transported by 
ambulance to obtain medical care, but his service medical 
records not only do not document those injuries, they make no 
reference to him ever having incurred any type of neck 
injury, other than the strain from weight lifting in November 
1988, which evidently resolved quickly.  The Board finds it 
to be highly improbable that had he incurred injuries that 
were as serious as he claimed, such injuries would not be 
referred to in his service medical records.  

As stated above, the veteran has demonstrated a pattern of 
behavior in which he has significantly exaggerated his 
symptoms for the purpose of obtaining benefits.  His claim to 
having experienced ongoing neck pain and headaches following 
the January 1989 motor vehicle accident, or any other injury, 
is not supported by any contemporaneous evidence.  The Board 
finds, therefore, that his assertions of having experienced 
chronic neck pain and headaches during and since service are 
not credible.  In light of the record as a whole, therefore, 
the Board places little weight of probative value on the 
veteran's statements.

There is no objective evidence of the veteran having a neck 
disorder until August 1996, when an MRI disclosed the disc 
desiccation at C5-C6.  Although the private orthopedist in 
February 1997 found that the cervical spine problem was not 
the cause of the veteran's reported pain, in that the pain 
did not occur in the area affected by the C5-C6 disc, a 
different private orthopedist in March 1999 attributed the 
pain to that abnormality.  The orthopedist in March 1999 also 
found that the disorder was due to the January 1989 motor 
vehicle accident.  That opinion, however, was based on the 
veteran's report of having incurred a neck injury in the 
accident, which is not supported by the contemporaneous 
evidence.  The opinion is, therefore, of no probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [an opinion 
that is based on an inaccurate factual premise has no 
probative value].

The neurologist in December 1999 stated that the cause of 
occipital neuralgia is not known, and he was unable to 
provide any etiology for the veteran's claimed neck and 
headache problems.  None of the remaining probative medical 
evidence indicates that the disc desiccation at C5-C6 or the 
occipital neuralgia are related to service.  

In short, the Board has carefully evaluated the evidence of 
record.  There is evidence of current musculoskeletal and 
neurological disabilities.  However, there is no objective 
evidence that such disabilities were present during the 
veteran's  service, nor is there probative medical evidence 
establishing a nexus between the currently diagnosed neck 
disorder and headaches and any in-service disease or injury.  
The Board accordingly finds that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for a neck disorder and headaches.  See Wade, 
11 Vet. App. at 302.  The benefits sought on appeal are 
accordingly denied.







CONTINUED ON NEXT PAGE


ORDER

The claim of entitlement to service connection for a 
bilateral shoulder disorder is denied.

The claim of entitlement to service connection for a neck 
disorder is denied.

The claim of entitlement to service connection for a headache 
disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

